Exhibit 10.5

 

RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Agreement dated [DATE] is made by and between Lionbridge
Technologies, Inc., a Delaware corporation (hereinafter referred to as the
“Company”), and [NAME], an employee of the Company or a subsidiary of the
Company (hereinafter referred to as the “Employee”). This is an Agreement
between the Company and the Employee with respect to restricted stock granted
under the 2005 Stock Incentive Plan of Lionbridge Technologies, Inc., (the
“Plan”). Capitalized terms not defined herein shall have such meanings ascribed
to them in the Plan.

 

WHEREAS, the Nominating and Compensation Committee of the Company’s Board of
Directors (the “Committee”), appointed to administer the Plan, has determined
that it would be to the advantage and best interest of the Company and its
shareholders to grant the Restricted Stock (as hereinafter defined) provided for
herein to the Employee as an inducement to remain in the service of the Company
or its Subsidiary, and as an incentive for increased efforts during such
service, and has advised the Company thereof and instructed the undersigned
officers to issue said Restricted Stock;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

ARTICLE I

 

GRANT OF RESTRICTED STOCK

 

Section 1.1 - Grant of Restricted Stock

 

In consideration of the Employee’s agreement to remain in the employ of the
Company or its Subsidiary and for other good and valuable consideration, the
value of which exceeds the par value of the Restricted Stock, on the date hereof
the Company grants to the Employee [XXXX #] shares of its common stock $0.01 par
value (the “Restricted Stock”), upon the terms and conditions set forth in this
Agreement.

 

ARTICLE II

 

TERMS OF RESTRICTED STOCK

 

Section 2.1 - Restrictions on Transfer

 

The Employee may not sell, assign, transfer, pledge, hypothecate, mortgage or
otherwise dispose of, by gift or otherwise, or in any way encumber all or any of
the Restricted Stock until such time as the Restricted Stock becomes vested
pursuant to the provisions of this Agreement.



--------------------------------------------------------------------------------

Section 2.2 - Vesting of Restricted Stock

 

[No sooner than three years from grant date]

 

Section 2.3 - Forfeiture of Restricted Stock

 

Until the Restricted Stock is vested in accordance with Section 2.2 of this
Agreement, it will be forfeited to the Company immediately upon a termination of
employment for any reason.

 

Section 2.4 - Escrow

 

The Secretary of the Company shall retain physical custody of the certificates
representing the Restricted Stock until all of the restrictions imposed pursuant
to this Agreement expire or shall have been removed.

 

Section 2.5 - Legend

 

The certificates evidencing the Restricted Stock shall bear a legend
substantially as follows until all of the restrictions imposed pursuant to this
Agreement expire or have been removed:

 

The shares represented by this certificate are subject to restrictions on
transfer until ________ and may not be sold, exchanged, transferred, pledged,
hypothecated or otherwise disposed of except in accordance with and subject to
all of the terms and conditions of a Restricted Stock Agreement dated as of
__________________, a copy of which the Company shall furnish to the holder of
this certificate upon request and without charge.

 

Section 2.6 – Change of Control

 

In the event of an Reorganization Event of the Company (as such term is defined
in the Company’s 2005 Stock Incentive Plan), all shares of restricted stock
issued hereunder shall become immediately vested, provided it has not been
forfeited pursuant to Section 2.3 hereof prior to the Reorganization Event.



--------------------------------------------------------------------------------

 

ARTICLE III

 

OTHER PROVISIONS

 

Section 3.1 - Notices

 

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Employee shall be addressed to such Employee at the address given beneath
such Employee’s signature hereto. By a notice given pursuant to this
Section 3.1, either party may hereafter designate a different address for
notices to be given to such party. Any notice which is required to be given to
the Employee shall, if the Employee is then deceased, be given to the Employee’s
personal representative if such representative has previously informed the
Company of such representative’s status and address by written notice under this
Section 3.1. Any notice shall be deemed duly given when enclosed in a properly
sealed envelope or wrapper addressed as aforesaid, deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service.

 

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Section 3.2 - Construction

 

In the event of any discrepancy between the terms of this Agreement and the
terms of the Plan itself, the Plan will control. This Agreement shall be
administered, interpreted and enforced under the laws of the Commonwealth of
Massachusetts.

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

LIONBRIDGE TECHNOLOGIES, INC.

By:          

 

   [NAME]    

Address